DETAILED ACTION
	This non-final office action is in response to Applicant’s request for continued examination and amendment filed June 15, 2021.  Applicant’s amendment amended claims 1, 4-6, 10, 13, 21, 22 and canceled claims 2, 11, 12, 14 and 16-20.  Currently Claims 1, 3-10, 13, 15, 21 and 22 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 
Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1 and 3-19 in the previous office action is maintained.


Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to subject matter eligibility example 37 (Remarks:  Page 13) and the claims integrate the abstract idea into a practical application (similar to Core Wireless; Remarks:  Page 13).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – visualizing (i.e. graphing/charting) data – in this case data related to market share analysis.  While the claims may represent an improvement to the business process of graphing data related to market share analysis they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the user device comprising an electronic display, electronic storage devices comprising software instructions, and processors.  These generic computer hardware merely performs generic computer functions of receiving, processing and displaying data and represent a purely conventional implementation of applicant’s market share graphing (visualization) in the general field of business analytics and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use 
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

In response to Applicant’s argument that the claims are patent eligible as the claims are similar to the Core Wireless decision, the examiner respectfully disagrees.  
In Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In improving upon conventional user interfaces to increase the efficiency of using mobile devices. 
The Federal Circuit found the Core Wireless claims recite a specific improvement (e.g., “displaying a limited set of information to the user”) over conventional user interface methods, “resulting in an improved user interface for electronic devices.”  In its analysis, the Federal Circuit pointed to claim limitations that disclose the specific manner of displaying a limited set of information to the user. The court looked to teachings in the specification that the claimed technology addresses problems with “efficiency of using the electronic device,” “particularly those with small screens.”  The claimed user interfaces allow a user to more quickly access data and applications in electronic devices, improving “[t]he speed of a user’s navigation through various views and windows.” The Federal Circuit determined that the claims were directed to “an improvement in the functioning of computers” and not to any abstract idea, and thus are patent eligible under step one of the eligibility analysis.  
In sharp contrast the instant application merely graphically displays data and enable a human use to select the type of data to be displayed (e.g. filter by country, view options), nothing in the invention as claimed OR disclosed even remotely is directed to improving a graphical user interface for mobile devices or improving the efficiency of using an electronic device or otherwise improving the functioning of the claimed user device having an electronic display.  Claim 21 does enabling a human user to filter the displayed data based on a selected country – however this is a conventional use of filters and common in applications such as Microsoft Excel.  Filtering the data, claim 21 only, is conventional and routine and is not performed to improve the functioning of the user device or electronic display.  Claim 22 receives input data via a number of mobile devices associated with sales associates in nothing more that data input from a generic computing device and does not recite an improve user interface specific to the mobile device as is the subject of the Core Wireless patent.  The 


In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are similar to Subject Matter Eligibility Example 37 (relation of icons on a graphical user interface) the examiner respectfully disagrees.
Example 37 is directed to rearranging program icons on a graphical user interface wherein the most frequently used icon are automatically positioned closets to the start icon of the computer system.  More specifically the claimed computer automatically tracked the number of times each icon was selected or how much memory has been allocated to the individual processes associated with each program icon.
In sharp contrast, the instant application merely graphical displays data, albeit market share data.  The claims do not recite a graphical user interface.  The displayed data (e.g. a specific graph, chart or other graphical representation of data) in no way improves the electronic display of the user device as argued.  The graphically displaying data on the electronic display of a device is simply data output on a computer display/screen, a conventional, well-known and extremely common (if not inherent) use of a user interface.
Accordingly the claims are not similar to those found patentable in Subject Matter Eligibility Example 37  and are therefore not patent eligible under 35 U.S.C. 101.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-19, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 21 and 22, the claims are directed to the abstract idea of graphically displaying data. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, data visualization (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed graphically displaying data (e.g. bar charts) for a market share analysis of categories of sales revenue potential and revenue data, wherein data visualization and data analysis are a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “graphically displaying”, “receive data”, “query the database”, “categorize the retrieved sales revenue”, “graphical generate a first view option” (Claim 21), “received data...from the user” (Claim 21), “filter said retrieved data” (Claim 21) and “generate one or more graphical representations” recite functions of the data visualization are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims appears to be to graphically display data at least one bar (graphical representations/display) reflecting a total value of potential sales vs forecasted sales for a company (Claim 1) and enabling a user to select various countries/view options Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of providing one or more databases comprising sales revenue potential and forecasted sales revenue, categorize the received sales revenue potential, and generating a graphical representation all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of user device comprising an electronic display, electronic storage devices comprising software instructions, and processors nothing in the claimed steps precludes the step from practically being performed in the mind.  Independent claim 16 
The claims do not integrate the abstract idea into a practical application.  The generic user device comprising an electronic display, electronic storage devices comprising software instructions, and processors are recited at a high level of generality merely performs generic computer functions of receiving, processing and displaying data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).

The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 3-10, 13, and 15, the claims are directed to the abstract idea of business analytics and merely further limit the abstract idea claimed in independent claims 1, 21 and 22.  
Claims 3-6 further limits the abstract idea by limiting the type of market share analysis to one of business line, competitor or industry (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by limiting the bar portions to two colors (a more detailed abstract idea remains an abstract idea). Claim 8 further limits the abstract idea by providing an export option (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by providing a downloadable copy (a more detailed abstract idea remains an abstract idea). Claims 10, 11 and 18 further limit the abstract idea by limiting the graphical representation to two view options (countries) (a 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1, 3-10, 13, 15, 21 and 22, Applicant’s specification discloses that the claimed elements directed to a device, processor, storage device and display at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. device, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. device, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed 
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not 
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623